OLSZEWSKI, Judge,
dissenting:
I respectfully dissent.
*41Appellant has invoked the Campana rule,1 Section 110 of the Crimes Code,2 and the constitutional guarantees against double jeopardy3. I do not agree that the Commonwealth’s failure initially to consolidate the two prosecutions bars prosecution on the instant charges. For the reasons below, I would affirm the lower court’s order.
Section 110 of the Crimes Code4 in pertinent part provides:
Although a prosecution is for a violation of a different provision of the statutes than a former prosecution or is based on different facts, it is barred by such former prosecution under the following circumstances:
(1) The former prosecution resulted in an acquittal or a conviction ... and the subsequent prosecution is for:
(ii) any offense based on the same conduct or arising from the same criminal episode, if such offense was known to the appropriate prosecuting officer at the time of commencement of the first trial and was within the jurisdiction of a single court unless the court ordered a separate trial of the charge of such offense.
18 Pa.C.S.Sec. 110(l)(ii) (emphasis added). Simply stated, where two offenses form part and parcel of the same criminal episode, prosecution for one offense will bar a subsequent prosecution for the second, different offense.
*42“(W)here a number of charges are logically and/or temporally related and share common issues of law and fact, a single criminal episode exists.” Commonwealth v. Hude, 500 Pa. at 494, 458 A.2d at 183. Reviewing the record and the brief, we find appellant has failed to establish sufficient nexus between the March 8th and March 11th sales. We start with the fact of successive sales to the same undercover police officer. Those sales spanned a period of four days. The first sale, March 8, 1983, involved a single ounce of cocaine. Only at the second sale, March 11, 1983, did appellant meeting the officer at a pre-designated time offer him the larger amount three ounces of cocaine. The two arrests did result from one continuing undercover investigation of appellant by the Philadelphia police. I am not satisfied, however, that the individual sales were so Iogically/temporally linked as to constitute the “same criminal episode.”
The Hude court, interpreting Sec. 110, noted the lack of a bright-line rule. Id., 500 Pa. at 490, 458 A.2d at 181. In its stead, the court employed a fact-sensitive analysis looking first to the temporal sequence of events, then to their logical relationship. Id. See, e.g., Commonwealth v. Stewart, 493 Pa. 24, 425 A.2d 346 (1981) (possession of heroin and a gun at precisely the same time); Commonwealth v. Muffley, 493 Pa. 32, 425 A.2d 350 (1981) (possession of marijuana and LSD at the same time); but see Commonwealth v. Stewart, 325 Pa.Super. 465, 473 A.2d 161 (1984) (no logical relationship between the contemporaneous crimes of theft by receiving stolen property and possession of a controlled substance). Further the Court cautioned that “single criminal episode” must be read broadly, not “approached from a hypertechnical and rigid perspective which defeats the purposes for which it was created.”
Commonwealth v. Hude, 500 Pa. at 494, 458 A.2d at 183. Those purposes are twofold:
(1) to protect a person accused of crimes from governmental harassment of being forced to undergo successive *43trial for offenses stemming from the same criminal episode; and
(2) as a matter of judicial administration and economy, to assure finality without unduly overburdening the judicial process by repetitious litigation.
Id., 500 Pa. at 495, 458 A.2d at 180. Compare Commonwealth v. Dozier, 333 Pa.Super. 188, 482 A.2d 236 (1984) (court refusing to enforce admittedly applicable Sec. 110 “where its application fails to serve the purposes for which it was designed.”).
Vagaries appear as courts test the bounds of “same criminal episode.” In Hude, for instance, the Court found one episode from eight sales over four months. Today I find separate episodes from two sales in four days. The problem in its extreme is illustrated by Judge McEwen’s dissent in Commonwealth v. Stewart, 325 Pa.Super. 465, 473 A.2d 161 (1984). There Judge McEwen compares the facts of that case with those of the (unrelated) Supreme Court case, Commonwealth v. Stewart, 493 Pa. 24, 425 A.2d 346 (1981). On facts under Judge McEwen’s analysis strikingly similar, different relief results. In the Superior Court case, denial of the defendant’s motion to dismiss is affirmed; in the Supreme Court case, judgment of sentence is reversed and the defendant dismissed.
The problem is exacerbated where, as here, the offenses could arguably have been joined for trial. Under Rule 1127:
Offenses charged in separate indictments or informations may be tried together if: (a) the evidence of each of the offenses would be admissible in a separate trial for the other and is capable of separation by the jury so that there is no danger of confusion; or (b) the offenses charged are based on the same act or transaction.
Pa.R.Crim.P., Rule 1127, 42 Pa.C.S.A. See Commonwealth v. Taylor, 299 Pa.Super. 113, 121, 445 A.2d 174, 182 (1982) (explaining that the later transaction could be admissible to explain discussions at the earlier sale; similarly, at trial for second sale, Commonwealth could refer back to first sale to explain how second sale was arranged). Section 110 seem*44ingly anticipates a presumptive joinder. Under that section, the Commonwealth having joined the offenses 5 need only request the court grant separate trials. 18 Pa.C.S.Sec. 110(1X2).
Confusion will continue until such time as we draw a line between when Commonwealth may and when it must seek joinder.6 See Commonwealth v. Slyman, 334 Pa.Super. 415, 483 A.2d 519 (1984) (upholding consolidation of six informations for sales over a two-month period); Commonwealth v. Taylor, 299 Pa.Super. 113, 445 A.2d 174 (1982) (two drug sales in two months); Commonwealth v. Fiorini, 257 Pa.Super. 185, 390 A.2d 774 (1978) (five drug sales in a “series of clandestine meetings”).
The lower court, ruling on Commonwealth’s motion to reconsider, relied upon this Court’s decision in Commonwealth v. Webster, 323 Pa.Super. 164, 470 A.2d 532 (1983). That case involved multiple actors on multiple charges. Defense had moved to consolidate the charges by actor; Commonwealth sought joinder of defendants by alleged offense. The trial court denied appellant’s request that all charges against her be consolidated in one trial. A panel of this Court affirmed.
Webster dealt with a trial court’s discretion in awarding separate trials under Sec. 110. The case at bar deals with the Commonwealth’s failure to move for joinder. Webster does not control our decision today. Some clarification of that decision, however, is necessary. In Webster, the Court seeking to distinguish Hude purported to limit that case to its facts. Limitation of the Supreme Court’s holding must, of course, be accomplished by that Court. Other panels of *45our Court have endorsed, and even extended, the holding in Hude. See Commonwealth v. Abbott, 319 Pa.Super. 479, 466 A.2d 644 (1983); Commonwealth v. Gaerttner, 316 Pa.Super. 183, 462 A.2d 855 (1983).
I would affirm the order below.

. Commonwealth v. Campana, 452 Pa. 233, 304 A.2d 432, vacated and remanded, 414 U.S. 808, 94 S.Ct. 73, 38 L.Ed.2d 44 (1973), on remand, 455 Pa. 622, 314 A.2d 854, cert. denied, 417 U.S. 969, 94 S.Ct. 3172, 41 L.Ed.2d 1139 (1974).


. 18 Pa.C.S.Sec. 110.


. U.S. Const, amend. V; Pa. Const. Art. I, Sec. 10.


. (I)f the provisions of Section 110 are satisfied, there will also have been compliance with the requirement as set forth under the Campana rule. The necessity to consider the double jeopardy complaints will arise only if it is determined that the statutory provision does not require the grant of relief requested.
Commonwealth v. Hude, 500 Pa. 482, 489, 458 A.2d 177, 180 (1983). Here appellant raises but does not develop the double jeopardy argument.


. Prosecution, not defense, has the burden of seeking consolidation. See Commonwealth v. Stewart, 493 Pa. at 29, 425 A.2d at 349-350.


. Commonwealth, in its letter-brief, has suggested several tests. I agree with appellant that, as Sec. 110 specifically requires consolidation even if the subsequent prosecution is based on different facts or a different provision of the statutes, “different evidence,” “different police officers” and “different provisions” are insufficient factors. There will always be differences, witnesses, time, place, etc., between any two prosecutions. To hold that can be no consolidations for those differences is to gut Campana and Sec. 110.